DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Examiner acknowledges the amendments to the title have overcome the objection from the previous office action.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claim 11 (and dependent claims 12-15) have overcome the 112(b) rejections from the previous office action.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an integrated circuit device comprising: a width of the capping layer and a width of the air gap being the same, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Lee(USPGPUB DOCUMENT: 2015/0014759) discloses in Fig 6c/d an integrated circuit device comprising:
lower wiring structures(228 of Lee) on a substrate(221 of Lee), the lower wiring structures(228 of Lee) including an air gap(226 of Lee) between adjacent lower wiring structures(228 of Lee) of the lower wiring structures(228 of Lee);
a capping layer(229/230 of Lee) covering an upper surface of the air gap(226 of Lee) (since 229/230 lids or covers 226, therefore this may be interpreted as a capping layer covering an upper surface of the air gap);
; and
an upper wiring structure(231 of Lee) connected to the upper surface of the lower wiring structure(228 of Lee) not covered with the etch stop layer (examiner interprets connected as physically connected by way of 229/230),
wherein the upper wiring structure(231 of Lee) covers a portion of an upper surface of the capping layer(229/230 of Lee) (231 covers upper horizontal surface of 229), and
a level of the upper surface of the capping layer(229/230 of Lee) is higher than levels of the upper surfaces of the lower wiring structures(228 of Lee) but does not disclose a width of the capping layer and a width of the air gap being the same.  Therefore, it would not be obvious to make the integrated circuit device as claimed.

Claims 11-15 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an integrated circuit device comprising: a width of one of the capping layers and a width of a corresponding one of the air gaps being the same, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Lee(USPGPUB DOCUMENT: 2015/0014759)  discloses in Fig 6c/d an integrated circuit device comprising:
lower wiring structures(228 of Lee), which are spaced apart in a first direction(left/right) on an upper surface of a substrate(221 of Lee), extend in a second direction(in/out page) perpendicular to the first direction(left/right), and are flush with each other in a third direction(up/down) perpendicular to the upper surface of the substrate(221 of Lee) with air gap(226 of Lee)s between the lower wiring structures(228 of Lee);
capping layers(229/230 of Lee) (since 229/230 lids or covers 226, therefore this may be interpreted as a capping layer covering an upper surface of the air gap) covering an upper surface of the air gap(226 of Lee)s and having the first width or the second width (width of upper portion of 229 has substantially the same width of 226);
an insulating barrier layer(210 of Lee) surrounding a side surface and a lower surface of the air gap(226 of Lee)s; and
an upper wiring structure(231 of Lee),
wherein the first width of the air gap(226 of Lee)s is less than a thickness of the capping layer(229/230 of Lee)s in the third direction(up/down) (width of 226 is less than thickness of 229/230 in up/down direction) but does not disclose a width of one of the capping layers and a width of a corresponding one of the air gaps being the same.  Therefore, it would not be obvious to make the integrated circuit device as claimed.


Claims 16-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an integrated circuit device comprising: a width of the capping layer and a width of the air gap being the same, in combination with the rest of claim limitations as claimed and defined by the Applicant.  In the reference of record Lee(USPGPUB DOCUMENT: 2015/0014759)  discloses in Fig 6c/d an integrated circuit device comprising:
a first lower wiring structure (left/right228 of Lee) and a second lower wiring structure(left/right228 of Lee) on a substrate(221 of Lee) with an air gap(226 of Lee) therebetween;
a capping layer(229/230 of Lee) covering an upper surface of the air gap(226 of Lee);
an insulating barrier layer(210 of Lee) surrounding a side surface of the air gap(226 of Lee);
and an upper wiring structure(231 of Lee), connected to an upper surface of the first lower wiring structure (examiner interprets connected as physically connected by way of 229/230), and having a protruding portion (protruding portion of 231 of Lee)  covering a portion of the upper surface of the capping layer(229/230 of Lee) but does not disclose a width of the capping layer and a width of the air gap being the same.  Therefore, it would not be obvious to make the integrated circuit device as claimed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819